Name: Commission Implementing Regulation (EU) NoÃ 1402/2013 of 19Ã December 2013 operating deductions from fishing quotas available for certain stocks in 2013 on account of overfishing of other stocks in the previous year and amending Implementing Regulation (EU) 770/2013 as regards amounts to be deducted in future years
 Type: Implementing Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 21.12.2013 EN Official Journal of the European Union L 349/61 COMMISSION IMPLEMENTING REGULATION (EU) No 1402/2013 of 19 December 2013 operating deductions from fishing quotas available for certain stocks in 2013 on account of overfishing of other stocks in the previous year and amending Implementing Regulation (EU) 770/2013 as regards amounts to be deducted in future years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105 (1), (2), (3) and (5) thereof, Whereas: (1) Fishing quotas for the year 2012 have been established by:  Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (2),  Council Regulation (EU) No 1256/2011 of 30 November 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) No 1124/2010 (3),  Council Regulation (EU) No 5/2012 of 19 December 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (4),  Council Regulation (EU) No 43/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (5), and  Council Regulation (EU) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (6). (2) Fishing quotas for the year 2013 have been established by:  Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (7),  Council Regulation (EU) No 1088/2012 of 20 November 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (8),  Council Regulation (EU) No 1261/2012 of 20 December 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (9),  Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (10), and  Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non- EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (11). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Article 105(5) of Regulation (EC) No 1224/2009 provides that, if it is not possible to operate deductions on the overfished stock in the year following the overfishing because the Member State concerned has no available quota, deductions should be operated on other stocks in the same geographical area or with the same commercial value. According to Commission Communication No 2012/C 72/07 (12) such deductions should be preferably operated from quotas allocated for stocks fished by the same fleet that overfished the quota, taking into account the need to avoid discards in mixed fisheries. (5) For certain Member States no deductions could be operated by Implementing Regulation (EU) No 770/2013 from quotas allocated for the overfished stocks because such quotas were not available for those Member States in the year 2013. (6) The Member States concerned have been consulted with regard to the proposed deductions from quotas allocated for other stocks than those which have been overfished. (7) Lithuania has overfished its quota for the horse mackerel stock JAX/2A-14 (horse mackerel and associated by-catches in EU waters of ICES zones IIa and IVa, in ICES zones VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe, in EU and international waters of ICES zone Vb and in international waters of ICES zones XII and XIV) by 606,119 tonnes. Because Lithuania has no quota available for JAX/2A-14 in 2013, Lithuania has requested to operate the deduction from the quota for the greater silver smelt stock in the same geographical area ARU/567 (greater silver smelt stock in EU and international waters of ICES zones V, VI and VII). Lithuania having provided evidence of the important difference in the average value over the period concerned of these two commercial species and considering that the conservation status of these two species appears to be comparable, the amount of the deduction should be set at 400 tonnes of ARU/567. (8) Deductions from quotas for other stocks than those which have been overfished, as provided for by this Regulation, should apply without prejudice to deductions applicable to 2013 quotas pursuant to  Commission Regulation (EU) No 165/2011 (13);  Commission Implementing Regulation (EU) No 185/2013 (14). (9) Commission Implementing Regulation (EU) No 770/2013 (15) has established deductions from fishing quotas for certain stocks in 2013 on account of overfishing in the previous years. (10) Certain deductions provided for by Implementing Regulation (EU) No 770/2013 appear to be larger than the adapted quota available in the year 2013 and, as a consequence, cannot be entirely operated on that quota. According to Commission Communication No 2012/C 72/07, the remaining amounts should be deducted from the adapted quotas available in subsequent years. (11) Implementing Regulation (EU) No 770/2013 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing quotas for the year 2013 referred to in the Annex I to this Regulation shall be reduced by applying the deductions on alternative stocks set out in that Annex. 2. Paragraph 1 shall apply without prejudice to deductions provided for in Regulation (EU) No 165/2011 and Implementing Regulation (EU) No 185/2013. Article 2 The Annex to Implementing Regulation (EU) No 770/2013 is replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 336, 21.12.2010, p. 1. (3) OJ L 320, 3.12.2011, p. 3. (4) OJ L 3, 6.1.2012, p. 1. (5) OJ L 25, 27.1.2012, p. 1. (6) OJ L 25, 27.1.2012, p. 55. (7) OJ L 356, 22.12.2012, p. 22. (8) OJ L 323, 22.11.2012, p. 2. (9) OJ L 356, 22.12.2012, p. 19. (10) OJ L 23, 25.1.2013, p. 1. (11) OJ L 23, 25.1.2013, p. 54. (12) OJ C 72, 10.3.2012, p. 27. (13) Commission Regulation (EU) No 165/2011 of 22 February 2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (OJ L 48, 23.2.2011, p. 11). (14) Commission Implementing Regulation (EU) No 185/2013 of 5 March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009 (OJ L 62, 6.3.2013, p. 62). (15) OJ L 215, 10.8.2013, p. 1. ANNEX I DEDUCTIONS FROM QUOTAS FOR OTHER STOCKS THAN THOSE WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Permitted landings 2012 (Total adapted quantity in tons) (1) Total catches 2012 (quantity in tons) Quota consumption (%) Overfishing related to permitted landing (quantity in tons) Multiplying factor (2) Additional Multiplying factor (3) Remaining deduction from 2012 (4) (quantity in tons) Ouststanding balance (5) (quantity in tons) Deductions 2013 (quantity in tons) DK DGS 03A-C. Spurdog/dogfish EU waters of IIIa 0 0,82 N.A. 0,82 / / / / 0,82 Deduction to be made on the following stock DK NEP 3A/BCD Norway lobster IIIa; EU waters of Subdivisions 22-32 / / / / / / / / 0,82 DK DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 1,29 N.A 1,29 / / / / 1,29 Deduction to be made on the following stock DK NEP 2AC4-C Norway lobster EU waters of IIa and IV / / / / / / / / 1,29 DK OTH 1N2AB. Other species Norwegian waters of I and II 0 4,74 N.A. 4,74 / / / / 4,74 Deduction to be made on the following stock DK HAD 2AC4. Haddock IV; EU waters of IIa / / / / / / / / 4,74 DK POR 3-1234 Porbeagle French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0,32 N.A. 0,32 / / / / 0,32 Deduction to be made on the following stock DK ANF 2AC4-C Anglerfish EU waters of IIa and IV / / / / / / / / 0,32 DE DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 0,87 N.A 0,87 / / / / 0,87 Deduction to be made on the following stock DE LIN 04-C Ling EU waters of IV / / / / / / / / 0,87 ES DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0 5 N.A. 5 / / / / 5 Deduction to be made on the following stock ES NEP 07. Norway Lobster VII / / / / / / / / 5 ES DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII 0 11,79 N.A. 11,79 / / / / 11,79 Deduction to be made on the following stock ES BLI 12INT- Blue ling International waters of XII / / / / / / / / 11,79 ES HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 106 106,08 100,08 0,08 / / / / 0,08 Deduction to be made on the following stock ES HKE 571214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV / / / / / / / / 0,08 ES ORY 1CX14 Orange roughy EU and international waters of I, II, III, IV, V, VIII, IX, X, XII and XIV 0 0,16 N.A. 0,16 / / / / 0,16 Deduction to be made on the following stock ES BLI 12INT. Blue ling International waters of XII / / / / / / / / 0,16 ES POK 56-14 Saithe VI; EU and international waters of Vb, XII and XIV 13 13,1 100,77 0,10 / / 27,60 / 27,70 Deduction to be made on the following stock ES RNG 8X14. Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV / / / / / / / / 27,7 ES POR 3-1234 Porbeagle French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0,01 N.A. 0,01 / / / / 0,01 Deduction to be made on the following stock ES ANF 2AC4-C Anglerfish EU waters of IIa and IV / / / / / / / / 0,01 LT JAX 2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 1 840 1 838,319 99,91 1,681 / / 608,80 / 606,119 Deduction to be made on the following stock LT ARU 567. Greater silver smelt EU and international waters of V, VI and VII / / / / / / / / 400 NL BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII 0 0 0 / / / / 5 5 Deduction to be made on the following stock NL GFB 567- Greater forkbeard EU and international waters of V, VI and VII / / / / / / / / 5 NL DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0 1,622 N.A. 1,622 / / / / 1,622 Deduction to be made on the following stock NL ANF 56-14 Anglerfish VI; EU and international waters of Vb; international waters of XII and XIV / / / / / / / / 1,622 NL DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 1,23 N.A. 1,23 / / / / 1,23 Deduction to be made on the following stock NL NEP 2AC4-C Norway lobster EU waters of IIa and IV / / / / / / / / 1,23 NL LEZ 07. Megrims VII 0 0,056 N.A. 0,056 / / / / 0,056 Deduction to be made on the following stock NL SOL 7HJK. Common sole VIIh, VIIj and VIIk / / / / / / / / 0,056 NL SBR 678- Red seabream EU and international waters of VI, VII and VIII 0 (6 for others) 8,615 143,58 (compared to 6) 2,615 / / / 6 8,615 Deduction to be made on the following stock NL COD 07D. Cod VIId / / / / / / / / 8,615 PL GHL 1N2AB Greenland halibut Norwegian waters of I and II 0 0 0 0 / / / 1 1 Deduction to be made on the following stock PL BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII / / / / / / / / 1 PL HAD 2AC4 Haddock IV; EU waters of IIa 0 0 0 0 / / / 16 16 Deduction to be made on the following stock PL BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII / / / / / / / / 16 PL MAC 2A34 Mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 0 0 0 0 / / / 5 5 Deduction to be made on the following stock PL COD 3BC+24 Cod IIIb, c, d (1)  Sudivisions 22 to 24 / / / / / / / / 5 PL RED 514GRN Redfish Greenland waters of V and XIV 0 0 0 0 / / / 1 1 Deduction to be made on the following stock PL BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII / / / / / / / / 1 PL WHB 1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 0 0 0 0 / / / 8 8 Deduction to be made on the following stock PL COD 3BC+24 Cod IIIb, c, d (1)  Sudivisions 22 to 24 / / / / / / / / 8 PT GHL 1N2AB Greenland halibut Norwegian waters of I and II 0 1,508 / 0 / / / 11,00 12,508 Deduction to be made on the following stock PT RED 1N2AB. redfish Norwegian waters I and II / / / / / / / / 12,508 PT NEP 08C. Norway lobster VIIIc 0 0,963 N.A. 0,963 / C / / 1,444 Deduction to be made on the following stock PT HKE 8C3411 Hake VIIIc, IX and X; EU waters of CECAF 34.1.1 / / / / / / / / 1,444 PT POL 08C. Pollack VIIIc 0 0,043 N.A. 0,043 / / / / 0,043 Deduction to be made on the following stock PT SOO 8CDE34 Sole VIIIc, VIIId, VIIIe, IX and X; EU waters of CECAF 34.1.1 / / / / / / / / 0,043 UK DGS 15X14 Spurdog/ dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0 2,8 N.A. 2,8 / / / / 2,8 Deduction to be made on the following stock UK NEP 07. Norway lobster area VII / / / / / / / / 2,8 UK DGS 2AC4-C Spurdog/ dogfish EU waters of IIa and IV 0 0,3 N.A. 0,3 / / / / 0,3 Deduction to be made on the following stock UK NEP 2AC4-C Norway lobster EU waters of IIa and IV / / / / / / / / 0,3 UK GHL N01GRN New code GHL/NIGRN. Greenland halibut Greenland waters of NAFO 0 and 1 0 0,2 N.A. 0,2 / / / / 0,2 Deduction to be made on the following stock UK GHL 1N2AB Greenland Halibut Norwegian waters of I and II / / / / / / / / 0,2 UK HAL 514GRN Atlantic halibut Greenland waters of V and XIV 0 1,8 N.A. 1,8 / / / / 1,8 Deduction to be made on the following stock UK GHL 1N2AB Greenland Halibut Norwegian waters of I and II / / / / / / / / 1,8 UK NOP 2A3A4. Norway pout and associated by-catches IIIa; EU waters of IIa and IV 0 6 N.A. 6 / / / / 6 Deduction to be made on the following stock UK WHB 1X14. Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV / / / / / / / / 6 UK POR 3-1234 Porbeagle French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0,1 N.A. 0,1 / / / / 0,1 Deduction to be made on the following stock UK ANF 2AC4-C anglerfish EU waters of IIa and IV / / / / / / / / 0,1 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Regulation (EC) No 2371/2002 (OJ L 358, 31.12.2002, p. 59), quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009 and Regulation (EU) No 165/2011 where relevant. (2) As set out in Article 105(2) of Council Regulation (EC) No 1224/2009. Deductions equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Council Regulation (EC) No 1224/2009. Letter a indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2010, 2011 and 2012. Letter c indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (4) Regulation (EU) No 700/2012 and Regulation (EU) No 1136/2012 have operated deductions from fishing quotas for certain countries and species for 2012. However, for certain Member States the deductions to be applied were higher than their respective 2012 quota and could therefore not be operated entirely in that year. To ensure that also in such cases the full amount be deducted, the remaining quantities have been taken into account when establishing deductions from 2013. (5) Remaining quantities related to overfishing in years preceding the entry into force of Regulation (EC) No 1224/2009 and that cannot be deducted from another stock ANNEX II The Annex to Implementing Regulation (EU) No 770/2013 is replaced by the following: ANNEX DEDUCTIONS FROM QUOTAS FOR STOCKS WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Initial quota 2012 Permitted landings 2012 (Total adapted quantity in tons (1) Total catches 2012 (quantity in tons) Quota consumption related to permitted landings (%) Overfishing related to permitted landing (quantity in tons) Multiplying factor (2) Additional Multi-plying factor (3) (4) Remaining deduction from 2012 Outstanding balance (5) Deductions applied in 2013 (quantity in tons) Remaining quantities to be deducted in 2014 and following year(s) (quantity in tons) BE PLE 7FG. Plaice VIIf and VIIg 46 185,9 202,9 109,14 17 / / / / 17 BE POL 8ABDE. Pollack VIIIa, VIIIb, VIIId and VIIIe 0 0 0,2 N.A. 0,2 / / / / 0,2 DK DGS 03A-C. Spurdog/dogfish EU waters of IIIa 0 0 0,82 N.A. 0,82 / / / / 0,82 DK DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 0 1,29 N.A. 1,29 / / / / 1,29 DK HAD 1N2AB. Haddock Norwegian waters of I and II 0 0 0,16 N.A. 0,16 / / / / 0,16 DK HKE 2AC4-C Hake EU waters of IIa and IV 1 119 875 918,62 104,99 43,62 / C / / 65,43 DK OTH 1N2AB. Other species Norwegian waters of I and II 0 0 4,74 N.A. 4,74 / / / / 4,74 DK POR 3-1234 Porbeagle French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0 0,32 N.A. 0,32 / / / / 0,32 DE DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 0 0,870 N.A. 0,87 / / / / 0,87 IE HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 3 699 3 745 4 126,037 110,17 381,037 1,2 / / / 457,244 IE PLE 7FG. Plaice VIIf and VIIg 197 72 76,21 105,86 4,21 / / / / 4,21 IE PLE 7HJK. Plaice VIIh, VIIj and VIIk 77 86 99,3 115,47 13,3 / / / / 13,3 IE SOL 7BC. Common sole VIIb and VIIc 37 37 37,688 101,86 0,688 / / / / 0,688 IE WHG 07A. Whiting VIIa 52 56 57,089 101,94 1,089 / / / / 1,089 EL BFT AE45WM Bluefin tuna Atlantic Ocean, east of 45 ° W, and Mediterranean 124,37 174,37 176,36 101,14 1,99 / C / / 1,55 1,435 ES ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 74 61 66,53 109,07 5,53 / / / / 5,53 ES BLI 5B67- Blue Ling EU waters and international waters of Vb, VI, VII 62 21,07 25,29 120,03 4,22 / / / 0,07 0 4,29 ES BSF 56712 Black scabbardfish EU and international waters of V, VI, VII and XII 124 113,12 124,57 110,12 11,45 / / 61,52 / 72,97 ES BSF 8910- Black scabbardfish EU and international waters of VIII, IX and X 11 11 52,48 477,09 41,48 / / 0,60 / 9,23 32,85 ES BUM ATLANT Blue marlin Atlantic Ocean 24 24 34,28 142,83 10,28 / / / / 10,28 ES DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 5 N.A. 5 / / / / 5 ES DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII and IX 0 0 11,79 N.A. 11,79 / / / / 11,79 ES GFB 89- Greater forkbeard EU and international waters of VIII and IX 242 189,8 246,24 129,74 56,44 / / / / 56,44 ES GHL N3LMNO Greenland halibut NAFO 3LMNO 4 486 4 687,7 4 694,2 100,14 6,5 / C / / 9,75 ES HAD 5BC6A. Haddock EU and international waters of Vb and VIa 0 14,27 15,07 105,61 0,80 / / 21,07 / 11,15 10,72 ES HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 0 106 106,08 100,08 0,08 / / / / 0,08 ES HKE 571214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 9 109 12 034,1 12 351,35 102,64 317,25 / C / / 475,875 ES NEP 9/3411 Norway lobster IX and X; EU waters of CECAF 34.1.1 68 88 138,3 157,16 50,3 / C / / 25,15 (6) 50,30 ES ORY 1CX14 Orange roughy EU and international waters of I, II, III, IV, V, VIII, IX, X, XII and XIV 0 0 0,16 N.A. 0,16 / / / / 0,16 ES POK 56-14 Saithe VI; EU and international waters of Vb, XII and XIV 0 13 13,1 100,77 0,10 / / 27,60 / 27,70 ES POR 3-1234 Porbeagle French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0 0,01 N.A. 0,01 / / / / 0,01 ES PRA N3L. Northern prawn NAFO 3L 105,5 33,8 33,8 100 0 / / 6,30 / 6,30 ES SOL 8AB. Common sole VIIIa and VIIIb 10 9,47 11,31 119,43 1,84 / C 0,52 / 0,28 3 ES USK 567EI. Tusk EU and international waters of V, VI and VII 14 0,15 0,15 100 0 / / 28,55 / 5,68 22,87 FR HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 11 096 11 357 11 911 104,88 554 / / / / 554 FR MAC *8ABD. Mackerel VIIIa, VIIIb and VIIId 50,25 50,25 50,30 100,10 0,05 / / / / 0,05 CY BFT AE45WM Bluefin tuna Atlantic Ocean, east of 45 ° W, and Mediterranean 66,98 16,98 17,906 105,45 0,926 / C / / 1,389 LT GHL N3LMNO Greenland halibut NAFO 3LMNO 23 112,58 207,433 184,25 94,853 / C / / 22 120,279 LT JAX 2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 0 1 840 1 838,319 99,91 1,681 / / 608,80 / 606,119 NL BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII 0 0 0 0 / / / / 5 5 NL DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 1,622 N.A. 1,622 / / / / 1,622 NL DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 0 1,23 N.A. 1,23 / / / / 1,23 NL HKE 571214 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 183 56 110,565 197,44 54,565 / C / / 81,848 NL HKE *57-14 Hake VI and VII; EU and international waters of Vb; international waters of XII and XIV 6 6 6,198 103,30 0,198 / C / / 0,297 NL LEZ 07. Megrims VII 0 0 0,056 N.A. 0,056 / / / / 0,056 NL SBR 678- Red seabream EU and international waters of VI, VII and VIII 0 (6 for others) 0 (6 for others) 8,615 143,58 % (compared to 6) 2,615 / 6 8,615 NL SRX 07D. Skates and rays EU waters of VIId 4 12 12,015 100,13 0,015 / / / / 0 0,015 PL COD 1/2B. Cod I and IIb 2 285 3 565 3 565,574 100,02 0,574 / / / / 0,574 PL GHL 1N2AB Greenland halibut Norwegian waters of I and II 0 0 0 0 0 / / / 1 1 PL HAD 2AC4 Haddock IV; EU waters of IIa 0 0 0 0 0 / / / 16 16 PL HER 3D-R30 Herring EU waters of Subdivisions 25-27, 28.2, 29 and 32 19 537 19 537 21 270,651 108,87 1 733,651 1,1 / / / 1 907,016 PL MAC 2A34 Mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 0 0 0 0 0 / / / 5 5 PL RED 514GRN Redfish Greenland waters of V and XIV 0 0 0 0 0 / / / 1 1 PL SPR 3BCD-C Sprat and associated catches EU waters of Subdivisions 22-32 66 128 66 128 66 605,314 100,72 477,314 / / / / 0 477,314 PL WHB 1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 0 0 0 0 0 / / / 8 8 PT ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 214 203 239,129 117,8 36,129 / A / / 54,194 PT BUM ATLANT Blue marlin Atlantic Ocean 48,6 48,6 61,673 126,9 13,073 / / 3,30 / 16,373 PT COD 1/2B. Cod I and IIb 2 449 1 946,7 1 946,95 100,01 0,25 / / / / 0,25 PT GHL 1N2AB Greenland halibut Norwegian waters of I and II 0 0 1,508 / 0 / / / 11,00 12,508 PT HAD 1N2AB Haddock Norwegian waters of I and II 0 23,93 23,926 99,98 0,004 / / / 383,93 7,8 376,126 PT MAC 8C3411 Mackerel VIIIc, IX and X; EU waters of CECAF 34.1.1 6 258 5 471,5 5 472,57 100,02 1,07 / / / / 0 1,07 PT NEP 08C. Norway lobster VIIIc 0 0 0,963 N.A. 0,963 / C / / 1,444 PT PLE 8/3411 Plaice VIII, IX and X; EU waters of CECAF 34.1.1 66 64,8 71,506 110,35 6,706 / / / / 4,8 1,906 PT POK 1N2AB. Saithe Norwegian waters of I and II 0 8,16 8,16 100 0 / / / 223,06 13,3 209,76 PT POL 08C. Pollack VIIIc 0 0 0,043 N.A. 0,043 / / / / 0,043 PT RED N3NL Redfish NAFO 3LN 0 982,5 1 204,691 122,61 222,191 1,4 / / / 311,067 PT WHM ATLANT White marlin Atlantic ocean 21,8 21,8 26,021 119,36 4,221 / / / / 1,2 3,021 RO TUR F3742C Turbot EU waters in the Black Sea 43,2 43,2 43,213 100,03 0,013 / / / / 0,013 UK COD N01514 New code N1GL14 Cod Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV 364 1 116,4 1 165,1 104,36 48,7 / / / / 48,7 UK DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 2,8 N.A. 2,8 / / / / 2,8 UK DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0 0 0,3 N.A. 0,3 / / / / 0,3 UK GHL 2A-C46 Greenland halibut EU waters of IIa and IV; EU and international waters of Vb and VI 123 62 67 108,06 5 / / / / 5 UK GHL 514GRN Greenland halibut Greenland waters of V and XIV 275 0 1 N.A. 1 / / / / 0 1 UK GHL N01GRN New code GHL/NIGRN. Greenland halibut Greenland waters of NAFO 0 and 1 0 0 0,2 N.A. 0,2 / / / / 0,2 UK HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; EU waters of CECAF 34.1.1 1 665 1 822 1 891,5 103,81 69,5 / / / / 69,5 UK HAL 514GRN Atlantic halibut Greenland waters of V and XIV 0 0 1,8 N.A. 1,8 / / / / 1,8 UK HER 5B6ANB Herring EU and international waters of Vb, VIb and VIaN 13 837 11 931,5 12 064,2 101,11 132,7 / C / / 199,05 UK NOP 2A3A4. Norway pout and associated by-catches IIIa; EU waters of IIa and IV 0 0 6 N.A. 6 / / / / 6 UK PLE 7FG. Plaice VIIf and VIIg 43 41,6 43,7 105,05 2,1 / / / / 2,1 UK POR 3-1234 Porbeagle French Guiana waters, Kattegat; EU waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; EU waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0 0,1 N.A. 0,1 / / / / 0,1 UK RED 514GRN New code RED/N1G14P Redfish Greenland waters of V and XIV 31 31 31,3 100,97 0,3 / / / / 0,3 UK WHG 56-14 Whiting VI; EU and international waters of Vb; international waters of XII and XIV 176 202 204,9 101,44 2,9 / / / / 2,9 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Regulation (EC) No 2371/2002, quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009, Commission Regulation (EC) No 147/2007 and Commission Regulation (EU) No 165/2011 where relevant (2) As set out in Article 105(2) of Council Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Council Regulation (EC) No 1224/2009. (4) Letter a  indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2010, 2011 and 2012. Letter c  indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities related to overfishing in years preceding the entry into force of the Control Regulation (EC) No 1224/2009 and that cannot be deducted from another stock. (6) At Spain's request, the pay-back of 75.45 tons due in 2013 will be spread over three years, namely 25.15 tons each year (2013, 2014 and 2015).